Citation Nr: 0533742	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  02-02 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE


Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for nicotine 
dependence with secondary heart disease and, if so, whether 
the reopened claim should be granted.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran had active service from May 1970 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision f the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In October 2004, the veteran testified before the undersigned 
at a Travel Board hearing in Phoenix, Arizona.  A transcript 
of the hearing is of record in the claims file.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO.  

2.  A January 1999 RO rating decision denied the veteran's 
claim for service connection for nicotine dependence with 
secondary heart condition.  In a January 1999 letter, the RO 
notified the veteran of the action taken on his claim and his 
appellate rights.  He did not perfect an appeal as to the 
RO's action and the determination became final.

3.  Evidence submitted since the January 1999 rating decision 
denying the veteran's claim for service connection for 
nicotine dependence with secondary heart disease contains a 
medical opinion suggesting a link between heart disease and 
service and citing to the addiction that began in service.

4.  In January 2000, the RO received evidence it construed as 
the veteran's request to reopen his claim.

4.  The veteran's request to reopen his claim for service 
connection for nicotine dependence with secondary heart 
disease was received after June 9, 1998.  


CONCLUSIONS OF LAW

1.	Evidence received since the January 1999 rating decision 
that denied service connection for nicotine dependence 
with secondary heart disease is new and material, and 
the veteran's claim for service connection for nicotine 
dependence with secondary heart disease is reopened.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2005).

2.	The veteran's current claim for service connection for 
nicotine dependence with secondary heart disease, filed 
after June 9, 1998, is barred as a matter of law.  
38 C.F.R. § 3.300 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran urges that he developed nicotine dependence and 
heart disease due to smoking which began in service.  He 
reported that he began smoking during boot camp, shortly 
after entering service.  He indicated he was annoyed by those 
who criticized his smoking in service.  He contends that the 
addiction began in service and that it has lasted for many 
years after service.  His current coronary artery disease is, 
in his opinion, related to service.  He has provided written 
statements from VA and non-VA physicians that which support 
his theory that the type of heart disease the veteran 
currently has, severe coronary disease and peripheral 
arterial disease, can be etiologically related to his 
smoking.

Prior to the current appeal, the veteran's initial claim for 
service connection, filed in December 1997, was denied by the 
RO in an unappealed rating decision, dated in January 1999.  
The issue before the Board, therefore, as to this issue is 
whether the veteran has submitted new and material evidence 
to reopen this claim.  In the March 2002 statement of the 
case, the RO seems to indicate that the veteran had not 
submitted new and material evidence, but he was not provided 
with the laws and regulations regarding submission of new and 
material evidence, and the issue appears to be a de novo one.  
The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue the Board is 
required to address on appeal despite the RO's action.  
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  
In light of the Board's legal duty to determine whether the 
veteran has submitted new and material evidence to reopen his 
previously denied claim, the Board will address that issue 
initially, and thus the issue has been phrased as set forth 
on the decision title page.

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A).  In addition, VA has 
published regulations to implement many of the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2005)).

In May 2004 the RO provided the appellant with correspondence 
essentially outlining the duty-to-assist requirements of the 
VCAA.  In addition, the appellant was advised, by virtue of a 
March 2002 detailed statement of the case (SOC), and December 
2002 and March and July 20093, and August 2004 supplemental 
statements of the case (SSOCs), of the pertinent law, and 
what the evidence must show in order to substantiate his 
claim for service connection.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002) (Board must identify documents 
which meet notice requirements of VCAA).  It appears in this 
case that all obtainable evidence identified by the appellant 
relative to his claim has been obtained and associated with 
the claims folder.  The record on appeal is sufficient to 
resolve the matter as to whether the claim should be 
reopened.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(all those notice documents should be evaluated in the 
context of the prior, relatively contemporaneous 
communications from the RO).

In this case, as to the reopened claim, however, the question 
presented is, by definition, a legal one, and as such it is 
governed not by the facts presented but by the controlling 
laws and regulations.  Sabonis v. Brown, 6 Vet. App. 426, 
429-30 (1994).  Because the governing legal authority, and 
not the evidence, is dispositive of this matter, the VCAA and 
its implementing regulations are not applicable in this 
regard.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
see also VAOPGCPREC 5-2004.  

II. New and Material Evidence 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for cardiovascular disease 
may be established based upon a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

With regard to the claim regarding nicotine dependence and 
secondary heart disease, the RO's 1999 decision is a final 
decision not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105.  In order to reopen his claim, the 
veteran must present new and material evidence with respect 
thereto.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Evidence associated with the claim at that time included 
available service medical records, negative for evidence of 
actual heart disease or nicotine dependence in service.  
Based on those facts, the RO concluded in 1999 that there was 
no evidence of a chronic condition of nicotine dependence or 
heart disease in service.  Thus, service connection was 
denied for this claim.

Evidence submitted since the denial in 1999 shows that the 
veteran has a diagnosis of coronary artery disease and 
peripheral arterial disease, including a past history of 
myocardial infarction, coronary bypass surgery, and 
angioplasty.  In an October 1999 signed statement, A.d.S., 
M.D., the veteran's treating physician for a number of years, 
diagnosed coronary artery disease, noted that the veteran was 
a smoker since the Korean War, and opined that the veteran's 
tobacco addiction was a major contributor to his serious 
medical problem.  In a February 2001 signed statement, J.P., 
M.D., the veteran's cardiologist noted that the veteran 
reported smoking since 1970 and his addiction to tobacco was 
a major contributor of his serious medical problem.  In a 
September 2002 cardiology consultation record, a VA physician 
said that smoking was a major causal factor in the veteran's 
severe coronary and peripheral arterial disease.  However, in 
an October 2002 VA examination report, the examiner opined 
that there was insufficient evidence to conclude that the 
veteran became addicted to nicotine in service and true 
nicotine dependence was not established.  But in a December 
2002 signed statement, the VA physician, T.D.P., M.D., 
reiterated that the veteran started smoking in service, 
continued to smoke one pack of cigarettes daily and suffered 
from severe coronary artery disease and peripheral arterial 
disease as a result of smoking.  

As previously stated, the 1999 rating decision was final.  
However, the veteran may reopen his claim by submitting new 
and material evidence.  38 U.S.C.A. § 5108 (West 2002).  New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
Therefore, the amendment is not applicable to the veteran's 
claim, as he filed his claim in January 2000.

The evidence received since the 1999 decision includes 
medical opinions from physicians that indicate that the 
veteran currently has heart disease which may be related to 
service.  The opinions that there is a proven correlation are 
clearly offered in an attempt to make a suggestion of an 
etiological connection between the current condition and 
service.  Further, the doctors affirm the veteran's history 
of beginning smoking in service.  The evidence was not 
previously submitted to agency decision makers, it bears 
directly and substantially upon the specific reason for the 
prior denial, it is neither cumulative nor redundant, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claims.  See Hodge v. West, supra; 
38 C.F.R. § 3.156.  As such the Board finds that this 
evidence is new and material and the claim is reopened.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the Board must consider 
the veteran's claim for service connection for nicotine 
dependence with secondary heart disease on a de novo basis.


III. Service Connection for Nicotine Dependence with 
Secondary Heart Disease

Service connection can be granted for a disability first 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, for 
claims based on the effects of tobacco products filed after 
June 9, 1998, disability or death will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to the veteran's use of tobacco.  38 
C.F.R. § 3.300 (2005).  The veteran's claim was filed in 
January 2000, so he is barred from being eligible for 
benefits under the current application.

The veteran urges that he was in fact continuously 
prosecuting his claim since the initial denial in January 
1999.  The record, however, shows that he initially filed his 
claim for nicotine dependence with secondary heart disease in 
December 1997.  Following the notification of the rating 
decision in January 1999, and the January 1999 letter in 
which the RO advised him of the action taken on his claim and 
his appellate rights, the veteran did not communicate with VA 
regarding the tobacco-related claim until January 2000, when 
the RO apparently received his request to reopen his claim, 
evidently in the form of several lay statements in support of 
his claim and the October 1999 statement from Dr. A.d.S.  The 
date of receipt of doctor's letter and the lay witness 
statements is unclear as they were not date stamped by VA.  
However, in a January 2000 letter to the veteran, the RO 
indicated that it was processing his claim for compensation 
that was received January 3, 2000.  It appears that the 
physician's and others' statements constituted the veteran's 
attempt to reopen his claim for service connection for 
nicotine dependence with secondary heart disease.

Thereafter, the RO next heard from the veteran in March 2001 
when he submitted additional evidence.  The first evidence of 
a notice of disagreement (NOD) was received by VA in June 
2001, after his appellate period expired.  This was obviously 
a NOD to an attempt to reopen the claim for nicotine 
dependence with secondary heart disease (denied in the 
January 2001 decision that continued the previous denial).  
It was also after the date of June 9, 1998, when any claims 
for nicotine dependence filed after that date are barred by 
law from entitlement to benefits.  The notice in January 1999 
was sent to the veteran's most recent address of record and 
was not returned by the postal service.  Thus, the Board 
finds that the veteran attempted to reopen his claim in 
January 2000, and no earlier. The evidence in the claims 
folder does not show an earlier application or communication 
on these issues with VA following the January 1999 denial.  
Under such circumstances, the claim is denied.


ORDER

New and material evidence having been submitted, the claim 
for service connection for nicotine dependence with secondary 
heart disease is reopened.

Service connection for nicotine dependence with secondary 
heart disease is denied.



____________________________________________
D. J. DRUCKER 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


